Angle, J.:
Shepard having been imprisoned more than six months under an order of arrest in a civil action, asked for his discharge under chapter 672, Laws 1886 (Code of Civil Pro., § 111), entitled “An act to amend the Code of Civil Procedure.” The court, at Special Term, denied his application for reasons stated in the opinion of Justice Corlett. (N. Y. Central and H. R. R. R. Co. v. Shepherd, 10 Civ. Pro. R., 153; S. C., 1 N. Y. State Rep., 77.) The case of the People ex rel. Rodding v. Grant (10 Civ. Pro. R., 174, note), at Special Term, and the case of Warshauer v. Webb (id., 169), at Special Term of New York City Court, are in the same direction. Adverse to these is the People ex rel. Lust v. Grant (10 Civ. Pro. R., 158; S. C., 1 N. Y. State Rep., 537.) The discussion which the point has undergone makes it unnecessary to go over the examination and discussion again in a written opinion. Our conclusion is that the order be affirmed.
Order affirmed, with ten dollars costs and disbursements.
Haight, Bradley and Childs, JJ., concurred.
Order affirmed,' with ten dollars costs and disbursements,.